FILED
                             NOT FOR PUBLICATION                            MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CORY POCHE,                                      No. 10-56011

               Plaintiff - Appellant,            D.C. No. 2:08-cv-08423-SVW-RC

  v.
                                                 MEMORANDUM *
EWALD, Police Officer,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Cory Poche appeals from the district court’s judgment in his 42 U.S.C.

§ 1983 action alleging excessive force. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Rule 41(b) of the Federal Rules of Civil Procedure. Henderson v. Duncan,

779 F.2d 1421, 1423 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion in dismissing Poche’s action

because, despite multiple warnings, Poche failed to pursue default judgment in a

prompt manner. See id. (factors for dismissing under Rule 41(b)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Poche’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-56011